Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered September 6, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, terminated the parental rights of respondent Wendy C.-C.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of April C. (31 AD3d 1200 [2006]). Present—Hurlbutt, J.P., Kehoe, Gorski, Green and Pine, JJ.